IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                                JANUARY 1997 SESSION
                                                          FILED
                                                             May 19, 1997
STATE OF TENNESSEE,                         )
                                            )            Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
                     APPELLEE,              )
                                            )     No. 02-C-01-9604-CR-00112
                                            )
                                            )     Shelby County
v.                                          )
                                            )     Joseph B. Brown, Jr., Judge
                                            )
                                            )     (Sentencing)
CHRISTOPHER A. PRENTISS,                    )
                                            )
                   APPELLANT.               )



FOR THE APPELLANT:                          FOR THE APPELLEE:

Terry D. Smart                              John Knox Walkup
Attorney at Law                             Attorney General & Reporter
371 Carroll Avenue                          500 Charlotte Avenue
Memphis, TN 38105                           Nashville, TN 37243-0497

                                            Clinton J. Morgan
                                            Assistant Attorney General
                                            450 James Robertson Parkway
                                            Nashville, TN 37243-0493

                                            William L. Gibbons
                                            District Attorney General
                                            201 Poplar Avenue, Suite 3-01
                                            Memphis, TN 38103

                                            John W. Campbell
                                            Assistant District Attorney General
                                            201 Poplar Avenue, Suite 3-01
                                            Memphis, TN 38103




OPINION FILED:_____________________________________


AFFIRMED


Joe B. Jones, Presiding Judge

                                  OPINION
       The appellant, Christopher A. Prentiss, (defendant), was convicted of vehicular

homicide, a Class C felony, leaving the scene of an accident involving death, a Class E

felony, and driving a motor vehicle after revocation of license, following his pleas of guilty

to these offenses. The trial court imposed the following sentences pursuant to the plea

bargain agreement between the State of Tennessee and the defendant: a fine of $500 and

confinement for three (3) years in the Shelby County Correctional Center for vehicular

homicide; confinement for one (1) year in the Shelby County Correctional Center for

leaving the scene of an accident involving death; and a fine of $150 for driving after the

revocation of driver's license. The sentences are to be served concurrently.

       There was no agreement regarding alternative sentencing. A sentencing hearing

was conducted. The trial court refused to impose an alternative sentence. Thus, the

defendant raises the following issues for review:


              I. The trial judge erred in not considering sentencing principles
              and all relevant facts and circumstances in determining the
              manner of service of defendant's sentence[s].

              II. Whether the manner of service of the sentence[s] imposed
              by the trial court [are] appropriate.


After a thorough review of the record, the briefs submitted by the parties, and the law

governing the issues presented for review, it is the opinion of this Court the judgment of the

trial court should be affirmed.

       The defendant was 28 years of age when he was sentenced. He left school in the

ninth grade. He made an effort to obtain a GED, but he failed the test. He was living with

his parents. He was employed by a farm equipment company in the parts department. He

has a prior conviction for driving without a license.

       On the evening of September 24, 1993, the defendant visited his girlfriend in a

trailer park in Millington. When an argument ensued between the defendant and his

girlfriend, the defendant left the trailer at a high rate of speed. Witnesses estimated the

defendant reached a speed of sixty miles per hour in a thirty mile per hour speed zone.

The defendant struck the victim, a child three and one-half years of age. The impact



                                              2
knocked the child approximately 168 feet. The defendant did not stop after striking the

child.

         The defendant went to the Millington Police Department approximately two hours

after striking the child. The officers observed that the defendant had been drinking. The

defendant refused to submit to a chemical breath test or field sobriety tests. Two officers

expressed the view the defendant's ability to operate a motor vehicle was not impaired.

         The trial court refused to impose an alternative sentence. The court found the

defendant was less than candid when he testified at the sentencing hearing,                 and

confinement was necessary to avoid depreciating the seriousness of the offenses. The

court also noted the defendant was not serious regarding the remorse he expressed. The

defendant testified how the incident had affected him. The defendant did not offer to make

restitution.

         This Court has conducted a de novo review of the record with a presumption that

the determinations made by the trial court are correct. Tenn. Code Ann. § 40-35-401(d).

Before an accused is entitled to relief, the accused has the burden of overcoming the

presumption of correctness. In this case, the defendant has failed to overcome the

findings of the trial court.

         The defendant's lack of candor at the sentencing hearing is sufficient to justify the

denial of an alternative sentence. State v. Chrisman, 885 S.W.2d 834, 840 (Tenn. Crim.

App.) per. app. denied (Tenn. 1994); State v. Smith, 735 S.W.2d 859, 863 (Tenn. Crim.

App. 1987). In vehicular homicide cases, the avoidance of depreciating the seriousness

of the offenses is a valid consideration. Thus, the trial court in the exercise of its discretion

properly refused to grant an alternative sentence.



                                     _____________________________________________
                                           JOE B. JONES, PRESIDING JUDGE




                                               3
CONCUR:



______________________________________
     PAUL G. SUMMERS, JUDGE



______________________________________
       DAVID G. HAYES, JUDGE




                                  4